Opinion by
Orlady, P. J.,
M. T. Wilkins, Bert. Thomas and J. Boss Barney, being all of the members of the school board of Mill Creek Township, Erie County, were convicted of a violation of the Act of June 18,1895, P. L. 203, as amended by the Act of June 5,1919, P. L. 399, and a fine of $25 was imposed *314on each by an alderman, and on appeal to the court of quarter sessions, the judgment was affirmed.
The three defendants having inadvertently joined in a single appeal, two of them (Bert. Thomas and J. Ross Barney), by permission of this court, filed a discontinuance, and paid the fines imposed by the court below, when counsel elected to limit this appeal to that of M. T. Wilkins.
The question involved in this appeal is stated by the appellant to be “Is Mill Creek Township a municipality within the intent and meaning of the Act of Assembly of June 18, 1895, entitled ‘An Act to provide for the more effectual protection of public health in the several municipalities of this Commonwealth’?” The material facts as disclosed by the record, are set forth in the opinion of the court below. In giving the meaning intended by the legislature, to the word “municipality” as used in the title to this act, and the subsequent legislation depending upon it, we are not controlled by refined distinctions as to the origin of the term or its technical meaning as given in particular cases. A number, in addition to those cited in the opinion of the court below, hold that a school district is not a municipal corporation, and others as distinctly, that it is a quasi-municipality. This apparent confusion depends on the character of the questions presented for decision, and each case has a convincing reason for the conclusion reached. The right to assess taxes, the liability in damages for property taken for municipal improvements, or for negligence, the authority to build or sell, furnish some of the many phases of the questions presented. The facts in this case are clearly stated, and when we consider the aim and purpose of the legislature, there can be but one meaning ascribed to the term “municipalities” as used in the act referred to. The purpose of the legislation is clearly defined in its title — to provide for the more effectual protection of the public health.
*315We have in this State, townships and school districts having a population equivalent to that of some cities, and to hold that this act would be operative in one and not in the other, when its sole purpose is to prevent the spread of communicable diseases throughout the Commonwealth, and which are always liable to affect both, would be unreasonable.
A school district is a quasi corporation for the sole purpose of administering the Commonwealth’s system of public schools, and vitally associated with the education of the children in protecting their health, so that it is reasonably embraced within the designation of “municipality.”
Essentially and intrinsically, the schools in which are educated and trained the children who are to become citizens, are matters of State and not of local jurisdiction. In such the State is the unit and the legislature the source of power. In addition to corporations and quasi corporations formed for purposes of general and local administration, the legislature frequently organizes the people of a certain territory into a district, having limited powers for the purpose of carrying out some particular purpose. Familiar examples are school districts, road districts, fire districts and the like. Such are mere quasi corporations, but it has been held that such a district is “a corporation for municipal purposes within the meaning of the constitutional provision.” See cases 19, Ruling Case Law 698, and 28 Cyc. 125.
There are public bodies which are not corporations or even municipalities in the technical sense, but resemble them in that they have some of the attributes of one or the other, and which, therefore, are called quasi corporations. Between the two extremes are a large number of districts created as agencies of government with varied degrees of organization, including counties, townships, school districts and the like, that must be dealt with as such. The term as applied to such bodies as school districts or counties is given by reason of the limited num*316ber of their corporate powers; such designation being used to distinguish them from corporations aggregate, and municipal corporations proper, as cities or towns acting under charters or incorporating statutes.
It was held as early as Wharton v. School Directors, 42 Pa. 358, that school districts are not strictly municipal corporations, but mere territorial divisions for limited purposes and belonging to the class of quasi corporations which exercise some of the functions of a municipality within a prescribed sphere: Briegel v. Phila., 135 Pa. 451. Such bodies, although not municipal corporations, nor municipalities in the proper sense, must be construed as falling within such terms in a constitution, statute or other instrument, if such appears to be the intention. They are created solely as governmental agencies for the purpose of administering the general laws of the State: 28 Cyc. 130; 24 R. C. L. 562.
It must be conceded that in common speech the term “municipality” is frequently used to include public, political, corporate or quasi corporate subdivisions of the state. The word “municipal” as originally used in its strictest sense, applied to cities only, but now has a much more extended meaning, and when applied to corporations, the words “municipal” “political” and “public” are often used interchangeably. See cases cited in “Words and Phrases” 2 S., vol. 3, p. 469, and vol. 4, p. 86.
While school districts are the agents of the State for the purpose of administering the State system of public education and have only such powers as are plainly expressed or given by necessary implication, they deal with matters of such vital public interest that unless they are clearly excluded from all fair meaning of the word “municipalities” it would be a strange construction to hold that they were not within its statutory intendment. As an evidence of such exclusion, see opinion by Simpson, J., filed February 21,1921: Long v. School District of Cheltenham, 269 Pa. 472.
*317As said in Stull v. Reber, 215 Pa. 156, “The act is not a penal statute, it is a broad general act relating to the health of the whole population of the Commonwealth. It is not, therefore, to be construed or administered by the rigid technical rules applicable to penal laws, but fairly, according to its intent, neither narrowing it to the letter to the exclusion of cases clearly within such intent, nor stretching it beyond its legitimate scope to cover matters not clearly meant to be included. It is an act touching very closely common rights and privileges, and, therefore, especially requiring a common sense administration. See opinion filed this day by Linn, J., in Commonwealth v. Butler.
For the reasons above given, the judgment is affirmed, the record remitted to the court below, and it is ordered that the defendant appear in the court below at such time as he may be there called, and that he be by that-court committed until he has complied with the sentence or any part of it which had not been performed when the appeal on this case was made a supersedeas.